DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           FLORIDA HOSPITAL MEDICINE SERVICES, LLC,
                          Appellant,

                                    v.

  QUALITY MEDICAL CONSULTANT GROUP, INC., RAGNIER STEIN,
  LAZARO CADAVIECO, BRIAN HORVATH, and MOLINA INPATIENT
                     SERVICES, INC.,
                        Appellees.

                              No. 4D18-2169

                          [February 21, 2019]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE 18-1690.

   Beverly A. Pohl, Peter R. Goldman, Barbara Viota-Sawisch and Michael
R. Lorigas of Nelson Mullins Broad and Cassel, Fort Lauderdale, for
appellant.

   Robert B. Miller of Robert B. Miller Law, LLC, for appellee Molina
Inpatient Services, Inc.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.